Exhibit 10.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of January 28, 2008 by and among Keystone Nazareth Bank & Trust Company (“KNBT Bank”), KNBT Bancorp, Inc. (“KNBT”), National Penn Bank (the “Bank”), National Penn Bancshares, Inc. (the “Company”) (the Bank and the Company are collectively referred to as the “Employer”), and Sandra L. Bodnyk (the “Executive”) and shall become effective as of the Effective Time (as defiend below)) and shall supersede, as of the Effective Time, any and all other agreements relating to the matters contained herein. W I T N E S S E T H: WHEREAS, the Executive is currently employed by each of KNBT and KNBT Bank as its Senior Executive Vice President and Chief Risk Officer pursuant to an Amended and Restated Employment Agreement, dated December 28, 2006 (the “Prior Agreement”); WHEREAS, on September 6, 2007, the Company and KNBT entered into an Agreement (the “Merger Agreement”) providing, among other things, for the merger of KNBT with and into the Company, to be followed by the Bank Merger (as defined in the Merger Agreement); WHEREAS, as of the Effective Time (as defined below) the Executive will be employed by the Company and the Bank as the Group Executive Vice President of the Bank pursuant to the First Amendment to the Prior Agreement between the Company, the Bank, KNBT Bank and KNBT and the Executive effective September 6, 2007 (the “First Amendment”); WHEREAS, KNBT, KNBT Bank, the Company and the Bank desire to amend and restate the Prior Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and to incorporate selected provisions of the First Amendment; WHEREAS, KNBT and KNBT Bank desire to ensure that the Company and the Bank are assured of the continued availability of the Executive's services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Company and the Bank on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, KNBT, KNBT Bank, the Company, the Bank and the Executive hereby agree, as follows: SECTION 1. EFFECTIVE DATE; EMPLOYMENT. For purposes of this Agreement, “Effective Date” shall mean December 31, 2004, provided thatthis amendment and restatement shall be effective as of the Effective Time.The Employer agrees to employ the Executive, and the Executive hereby agrees to such employment, during the period and upon the terms and conditions set forth in this Agreement. Effective Time shall have the meaning assigned to such term in the Merger Agreement. SECTION 2.EMPLOYMENT PERIOD. (a) The terms and conditions of this Agreement shall be and remain in effect through December 31, 2008 plus such extensions, if any, as are provided pursuant to Section 2(b) hereof (the "Employment Period"). (b) Except as provided in Section 2(c), beginning on December 31, 2007 and on each subsequent December 31stduring the Employment Period, the Employment Period shall automatically be extended for one additional year, unless either the Company or the Bank, on the one hand, or the Executive, on the other hand, elects not to extend the Agreement further by giving written notice thereof to the other parties at least 30 days prior to such annual anniversary date.Upon termination of the Executive's employment with either Employer for any reason whatsoever, any annual extensions provided pursuant to this Section 2(b), if not theretofore discontinued, shall automatically cease. (c) Nothing in this Agreement shall be deemed to prohibit the Employer at any time from terminating the Executive's employment during the Employment Period for any reason upon at least 30 days written notice to the Executive, other than termination for Cause which shall be governed by Section 10 hereof, provided thatthe relative rights and obligations of the Employer and the Executive in the event of any such termination shall be determined under this Agreement. Furthermore, notwithstanding anything to the contrary herein, no extension of this Agreement pursuant to Section 2(b) shall occur that would extend the term of this Agreement beyond December 31stof the year in which the Executive reaches age 64. SECTION 3. DUTIES. Throughout the Employment Period, the Executive shall serve as the Group Executive Vice President of the Bank, having such power, authority and responsibility and performing such duties as are prescribed by or under the Bylaws of each of the Company and the Bank and as are customarily associated with such positions.The Executive shall devote her full business time, attention, skills and efforts (other than during weekends, holidays, vacation periods, and periods of illness or leaves of absence and other than as permitted or contemplated by Section 7 hereof) to the business and affairs of the Employer and shall use her best efforts to advance the interests of the Employer. 2 SECTION 4. CASH AND OTHER COMPENSATION. (a) In consideration for the services to be rendered by the Executive hereunder, the Employer shall pay to her a salary of two hundred twelve thousand and one hundred and eighty dollars ($212,180) annually (“Base Salary”).The Executive's Base Salary shall be payable in approximately equal installments in accordance with the Company’s and the Bank’s customary payroll practices for senior officers.Base Salary shall include any amounts of compensation deferred by the Executive under any tax-qualified retirement or welfare benefit plan or any other deferred compensation arrangement.The Company Board and the Bank Board shall review the Executive's annual rate of salary at such times during the Employment Period as they deem appropriate, but not less frequently than once every twelve months, and may, in their respective discretion, approve an increase therein.In addition to salary, the Executive may receive other cash compensation from the Employer for services hereunder at such times, in such amounts and on such terms and conditions as the Company Board or the Bank Board may determine from time to time.Any increase in the Executive’s annual salary shall become the Base Salary of the Executive for purposes hereof.The Executive’s Base Salary as in effect from time to time cannot be decreased by the Employer without the Executive’s express prior written consent. (b) The Executive shall be entitled to participate in an equitable manner with all other executive officers of the Employer in discretionary bonuses as authorized by the Company Board and/or the Bank Board to executive officers.No other compensation provided for in this Agreement shall be deemed a substitute for the Executive’s right to participate in such bonuses when and as declared by the Company Board and/or the Bank Board. SECTION 5. EMPLOYEE BENEFIT PLANS AND PROGRAMS. During the Employment Period, the Executive shall be treated as an employee of the Company and the Bank and shall be entitled to participate in and receive benefits under any and all qualified or non-qualified retirement, pension, savings or profit-sharing plans, any and all group life, health (including hospitalization, medical and major medical), dental, accident and long term disability insurance plans, and any other employee benefit and compensation plans (including, but not limited to, any incentive compensation plans or programs, stock option and appreciation rights plans and restricted stock plans) as may from time to time be maintained by, or cover employees of, the Company and the Bank, in accordance with the terms and conditions of such employee benefit plans and programs and compensation plans and programs and consistent with the Company's and the Bank’s customary practices.The level of participation in any restricted stock plan shall be at a level which is deemed appropriate by the Company Board or the committee that administers such plan.Nothing paid to the Executive under any such plan or program will be deemed to be in lieu of other compensation to which the Executive is entitled under this Agreement. 3 SECTION 6. INDEMNIFICATION AND INSURANCE. (a) During the Employment Period and for a period of six years thereafter, the Employer shall cause the Executive to be covered by and named as an insured under any policy or contract of insurance obtained by them to insure their directors and officers against personal liability for acts or omissions in connection with service as an officer or director of the Employer or service in other capacities at the request of the Employer.The coverage provided to the Executive pursuant to this Section 6 shall be of the same scope and on the same terms and conditions as the coverage (if any) provided to other officers or directors of the Employer or any successors. (b) To the maximum extent permitted under applicable law, the Employer shall indemnify the Executive against and hold her harmless from any costs, liabilities, losses and exposures that may be incurred by the Executive in her capacity as a director or officer of the Employer or any subsidiary or affiliate. SECTION 7. OUTSIDE ACTIVITIES. The Executive may (a) serve as a member of the boards of directors of such business, community and charitable organizations as he may disclose to and as may be approved by the Employer (which approval shall not be unreasonably withheld), and (b) perform duties as a trustee or personal representative or in any other fiduciary capacity, provided thatin each case such service shall not materially interfere with the performance of her duties under this Agreement or present any conflict of interest.The Executive may also engage in personal business and investment activities which do not materially interfere with the performance of her duties hereunder, provided thatsuch activities are not prohibited under any code of conduct or investment or securities trading policy established by the Employer and generally applicable to all similarly situated executives. If the Executive is discharged or suspended, or is subject to any regulatory prohibition or restriction with respect to participation in the affairs of the Bank, he shall continue to perform services for the Company in accordance with this Agreement but shall not directly or indirectly provide services to or participate in the affairs of the Bank in a manner inconsistent with the terms of such discharge or suspension or any applicable regulatory order. SECTION 8. WORKING FACILITIES AND EXPENSES. It is understood by the parties that the Executive's principal place of employment shall be at the Employer’s office located at Route 512 and Highland Avenue in Bethlehem, Pennsylvania, or at such other location within a 25mile radius of such office, or at such other location as the Employer and the Executive may mutually agree upon.The Employer shall provide the Executive at her principal place of employment with a private office, secretarial services and other support services and facilities suitable to her position with the Employer and necessary or appropriate in connection with the performance of her assigned duties under this Agreement.The Employer shall reimburse the Executive for her ordinary and necessary business expenses attributable to the Employer’s business, including, without limitation, the Executive's travel and entertainment expenses incurred in connection with the performance of her duties for the Employer under this Agreement, in each case upon presentation to the Employer of an itemized account of such expenses in such form as the Employer may reasonably require.Such reimbursement shall be paid promptly by the Employer and in any event no later than March 15 of the year immediately following the year in which such expenses were incurred. 4 SECTION 9. TERMINATION OF EMPLOYMENT WITH BENEFITS. (a)
